—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Rossetti, J.), entered November 8, 2000, which granted the motion of the nonparty, Nassau County Department of Social Services, for a determination that its lien was valid, and directed payment of the lien.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the plaintiffs failed to provide any support for their claim that the Medicaid lien erroneously included educational related expenses. Accordingly, the Supreme Court correctly concluded that the lien of the Nassau County Department of Social Services for medical expenditures on behalf of the infant plaintiff was valid. Smith, J.P., O’Brien, McGinity and Townes, JJ., concur.